Exhibit 10.8 Name of Participant: QUINTILES IMS HOLDINGS, INC. 2 AWARD AGREEMENT (Awarding Stock Appreciation Rights) THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS Holdings, Inc., a Delaware corporation (the “Company”), and the Participant named above(the “Participant”) pursuant to the provisions of the Quintiles IMS Holdings, Inc. 2017 Incentive and Stock Award Plan (as amended from time to time, the “Plan”), which is incorporated herein by reference. WITNESSETH: WHEREAS, the Participant is providing services to the Company or an affiliate or a subsidiary of the Company, in a capacity described in Section 5(a) of the Plan; and WHEREAS, the Company considers it desirable and in its best interests that the Participant be given a personal stake in the Company’s growth, development and financial success through the grant of Stock Appreciation Rights (“SARs”) that may be exercised with respect to all or a portion of the number of whole shares of Stock of the Company (“Shares”) set forth on Exhibit A hereto, subject to the terms and conditions set forth in this Agreement and in the Plan. NOW, THEREFORE, in consideration of the premises and the mutual agreements set forth herein, the parties agree as follows: 1.Grant of SARs. Pursuant to the Plan, the Company has granted to the Participant, on the grant date listed on Exhibit A hereto (the “Grant Date”), SARs that may be exercised with respect to all or a portion of the number of whole Shares set forth on Exhibit A hereto, subject to the terms and conditions set forth in this Agreement and in the Plan.For the avoidance of doubt, the total number of Shares underlying the SARs is subject to adjustment pursuant to Section 10(c) of the Plan. For purposes of this Agreement, if applicable “Employer” shall mean the affiliate or subsidiary of the Company that employs the Participant (to the extent the Participant is not directly employed by the Company). 2.Nature of SARs.The SARs provide to the Participant a right to receive, upon exercise of SARs in compliance with this Agreement, payment in Shares.The number of Shares that shall be delivered to the Participant upon a valid exercise of the SARs, before any reduction for withholding taxes in accordance with Section 15, shall be determined by multiplying (i) times (ii) and dividing the resulting product by (iii), where: (i) is the number of SARs being exercised; (ii) is the excess of (A) the Fair Market Value of one (1) Share on the date of exercise, over (B) the “Grant Price” per Share set forth on Exhibit A; and (iii) is the Fair Market Value of one (1) Share on the date of exercise. Unless otherwise determined by the Company, no fractional Shares will be issued in payment upon the exercise of the SARs.The SARs may not be exercised until they have vested in accordance with the terms of this Agreement. 3.Term of SAR. Subject to earlier termination under Section5 hereof or pursuant to the Plan, the SARs shall expire on the date specified on Exhibit A hereto (the “Expiration Date”).Notwithstanding any other provision hereof or of the Plan, no SARs shall be exercisable after the Expiration Date. 4.Use of Certain Defined Terms.Capitalized terms used in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.The terms set forth below shall have the following meanings: (a) “Disability” shall mean: (i) If the Participant is a party to an employment or severance-benefit agreement that contains a definition of “Disability,” the definition set forth in such agreement shall apply with respect to the Participant under the Plan for so long as such agreement is in effect; and (ii) otherwise, a disability that would entitle the Participant to long-term disability benefits under the Company’s long-term disability plan in which the Participant participates. (b) “Employment” shall mean the Participant’s employment by, or service to, the Company or any of its subsidiaries or affiliates. (c) “Retirement” shall mean retirement from active Employment after attaining age 65, or after attaining age 55 and completion of at least five (5) years of Employment with the Company or any of its subsidiaries or affiliates (including any acquired entity with respect to which the Committee has determined to credit pre-acquisition service for this purpose. 5.Termination of SARs. Except as otherwise provided herein, the SARs shall terminate on the earliest to occur of the following: (a) The Expiration Date. (b) The 91stday after termination of the Participant’s Employment for any reason other than one specified in (c)or (d)below. (c) The 366thday after termination of the Participant’s Employment as a result of the Participant’s death orDisability, Retirement or redundancy that is approved by the Committee for this purpose. (d) Termination of the Participant’s Employment by the Company or the Employer for Cause. 6.Vesting Schedule. Except as set forth below or in the Plan, the SARs shall become vested on the vesting dates set forth on Exhibit A hereto, subject to the Participant’s continued Employment through the applicable vesting date.If the Participant’s Employment terminates for any reason, the SARs, to the extent not already then vested, will be immediately forfeited and, if the Participant’s Employment is terminated by the Company or the Employer for Cause, vested SARs will also be immediately forfeited. 7.Exercise of SAR. The Participant may exercise vested SARs by giving notice (in such manner as is acceptable to the Company) to the Company of his or her election to exercise such SARs.This notice shall set forth the number of SARs being exercised. For the avoidance of doubt, the Company may in its sole discretion establish alternative means to exercise vested SARs, including electronic forms using electronic signatures and interactive voice response systems using PIN numbers, in a manner directed by the Company, and the SARs shall be deemed to be exercised upon fulfillment of such alternative means.
